Title: II. Partial Copy from Memory, 9 May 1800
From: Jefferson, Thomas
To: 


I added to this letter another page, & forgot to take a press-copy. eight hours afterwards I sit down to repeat it as nearly verbally as I can by memory.

May. 9. I begun this letter on the day of it’s date and continued it at intervals. being now within 3. days of my departure from this place & that of the Parlementaire, I bring it to a close. since that date some facts of importance have taken place. you doubtless know of the two parties existing here & calling themselves republican & federal. the principles of the former are those of the great body of the people. but the depredns on our commerce by the French, & their rejection of our envoys irritated them so much that they threw their whole weight into the scale of the other party. encouraged by this appearance of popularity a developement of the principles that party ensued, which has occasioned a revulsion of the public sentiment. the people are now returning rapidly to their natural preference of republican principles. this discovered itself suddenly on a late election in N. Hampshire where a federal governor was near being ousted. in an election which followed immediately in Massachusets, Gerry was within 2000. votes of carrying it against a federal candidate for governor, out of 37.000. votes. in an election which has just taken place in N. York, of members for their legislature, the republican tickets have prevailed by a great majority. the legislature there chuse the electors of President. this event, in the understanding of both parties, decides the fate of the election of President to take place in the ensuing autumn, even should Pensylvania not be able to give a vote (of which there is danger from a disagreement between their two houses.) should Pensylvania vote, all doubt of the event will be removed. to countervail the loss of the vote of N. York, the federal party are proposing to run a Southern candidate (Genl. Pinckney) in conjunction with the present President, in hopes of taking off the vote of S. Carolina. but how they are to manage this operation so as not to endanger the present President, I neither know nor can concieve. but be the event of this election what it will, we shall have such a majority on the next election of Representatives as that no administration will venture to pursue measures against the sense of that house supported by the voice of the people. I have said thus much to give you a more accurate idea of the state of things here than you have probably recieved from others. present my respects & attachment to made de la Rochefoucault, & accept yourself assurances of the constant & sincere esteem of Dr. Sir your affectte. friend. Th:J.
the above is substantially, & nearly verbally exact; the very wording of every passage being still entirely fresh in my memory.
 